    Case 2:20-cv-02230-RFB-VCF Document 35 Filed 01/07/21 Page 1 of 2




                                UNITED STATES JUDICIAL PANEL
                                             on
                                 MULTIDISTRICT LITIGATION



IN RE: JUUL LABS, INC., MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY
LITIGATION                                                                                     MDL No. 2913



                                        (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −50)



On October 2, 2019, the Panel transferred 5 civil action(s) to the United States District Court for the
Northern District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 396 F.Supp.3d 1366 (J.P.M.L. 2019). Since that time, 222 additional action(s)
have been transferred to the Northern District of California. With the consent of that court, all such
actions have been assigned to the Honorable William H. Orrick, III.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Orrick.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 2, 2019, and, with the
consent of that court, assigned to the Honorable William H. Orrick, III.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                          FOR THE PANEL:



                                  I hereby certify that the annexed
                                instrument is a true and correct copy
                                                                          John W. Nichols
                                  of the original on file in my office.   Clerk of the Panel
                            ATTEST:
                            SUSAN Y. SOONG
                            Clerk, U.S. District Court
                            Northern District of California


                                by:
                                           Deputy Clerk
                                Date:    01/07/2021
   Case 2:20-cv-02230-RFB-VCF Document 35 Filed 01/07/21 Page 2 of 2




IN RE: JUUL LABS, INC., MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY
LITIGATION                                                        MDL No. 2913



                  SCHEDULE CTO−50 − TAG−ALONG ACTIONS



 DIST      DIV.     C.A.NO.      CASE CAPTION


NEVADA

  NV        2       20−02230     Perry v. Juul Labs, Inc. et al
